internal_revenue_service number release date index number ------------------------------------------------------------ ------------- --------------------------------- -------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp br2 plr-150116-10 date date legend parent ----------------------------------------------------------- ------------------------------------- date date date x ----------------------- ------------------------- ----------------------- -- company official -------------------------------------------------------------------- ----------------------------------------- tax professional ------------------------------------------------------------------------------------------ ------------------------------ dear -------------------- this letter responds to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election parent is requesting an extension of time for the consolidated_group of which parent is the common parent to elect an extended carryback period for its consolidated_net_operating_loss cnol incurred in the taxable_year ending date the election additional information was submitted in a letter plr-150116-10 dated date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group the group incurred a cnol for the group’s taxable_year ending date parent filed a form_1139 corporation application_for tentative refund on date a date prior to the due_date for filing the form_1139 but after the due_date for the group’s consolidated_income_tax_return electing an x year carryback period the election was due on the due_date with extensions of the group’s consolidated_income_tax_return for the tax_year ending date but for various reasons a valid election was not filed after the due_date for the election it was discovered that the election had not been filed subsequently this request was submitted under ' for an extension of time to file the election the period of limitations on assessment under ' a has not expired for the group’s consolidated_income_tax_return for the taxable_year in which the cnol was incurred or any subsequent taxable_year sec_172 of the internal_revenue_code permits a taxpayer to elect to carry back its applicable net_operating_loss applicable nol to or years preceding the taxable_year of the applicable nol sec_172 provides that the term applicable net_operating_loss means the taxpayer’s net_operating_loss for a taxable_year ending after date and beginning before date sec_172 provides that the election under sec_172 shall be made by the due_date including extension of time for filing the return for the taxpayer’s last taxable_year beginning in the election is irrevocable and in general may be made for only one taxable_year sec_1502 provides that the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such manner as clearly to reflect the income-tax liability and the various factors necessary for the determination of such liability and in order to prevent avoidance of such tax_liability in carrying out the preceding sentence the secretary may prescribe rules that are different from the provisions of chapter that would apply if such corporations filed separate returns under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-150116-10 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 the election for a consolidated_group to elect an extended carryback period for its cnol is a regulatory election therefore the commissioner has discretionary authority under ' to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of and are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure_to_file timely a valid election the information establishes that parent reasonably relied on a qualified_tax professional who failed to make or advise parent to make the election and that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service see b i and v based on the facts and information submitted including representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-3 for parent to file the election as described immediately below parent having already filed a form_1139 on date electing an x year carryback period may file the election by supplementing its form_1139 by attaching a copy of this letter to the form_1139 this must be done no later than date alternatively within days of the date on this letter parent may file the election for an x year carryback period on form 1120x amended u s_corporation income_tax return according to the procedures set forth in revproc_2009_52 2009_52_irb_744 a copy of this letter must be attached to form 1120x if parent files form 1120x electronically parent may satisfy the requirement of attaching a copy of this letter by attaching a statement to their amended_return that provides the date and control number plr-150116-10 of the letter_ruling the above extension of time is conditioned on the taxpayer’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayer’s tax_liability for the years involved a determination thereof will be made by the director’s office upon audit of the federal plr-150116-10 income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer’s tax_liability is lower sec_301_9100-3 we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under ' we relied on certain statements and representations made by parent company official and tax professional the director however should verify all essential facts in addition notwithstanding that an extension is granted under ' to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely _______________________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
